Title: Topics for Consultation with Heads of Departments, 15 May 1804
From: Jefferson, Thomas
To: 


          May. 15. 04
          State
          Judge Davies’s enquiries
          mr Merry’s case
          Pichon’s memorial
          he hazards general assertions neither proved nor true
          the law of nations does not make a nation responsible for acts of individuals out of it’s limits.
          yet friendly nations do watch to a certain degree.
          does France watch the atrocities of it’s privateers
          men with & without commissions
          it to be assurd. on our part of superintendence
          but also a strong recrimination & requisition
          reestablish the rules of 1793
          question as to right of trading with an independt. nation
          impressmt of a Frenchman. is Savage still an Agent in Jamaica
          R.R.L’s successor
          
          War. Gratiot, Choteau’s sons to military academy.
          Lorimier’s
          
          Cherokee permission for Kentucky road.
          Forbes’s statement of Indian debts. 
          
            
              Creeks
              113,512.
            
            
              Cherokees
                  2,358
            
            
              Chickasaws
                11,178
            
            
              Choctaws
                46,091.
            
            
              
              173,141
            
          
          Spanish refusal to let our goods pass.
          is Dr. Hunter gone?
          R. Bland Lee’s proposn to sell lands @ 20. D.
          Poutawattamees applicn for liquor one moon in the year
          Jouett’s state of Indians in his departmt.
          
            
              Chippewas
                892
            
            
              Wyandots
                606
            
            
              Shawanees
                625
            
            
              Ottawas
              1606
            
            
              Poutawatamis
                  80
            
            
              Munseys
                309
            
            
              Senecas
                  78
            
            
              
              4,196
            
          
          the garrison at St. Louis is on land private property
        